[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. D.B., Slip Opinion No. 2017-Ohio-6952.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-6952
               THE STATE OF OHIO, APPELLANT, v. D.B., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. D.B., Slip Opinion No. 2017-Ohio-6952.]
Once the general division of a court of common pleas determines under R.C.
        2152.121(B)(4) that a 16-year-old or 17-year-old has been convicted of at
        least one offense that is subject to mandatory transfer, the court shall
        sentence the juvenile under R.C. Chapter 2929 for all the convictions in the
        case—Motion for reconsideration granted—Judgment reversed.
       (No. 2015-0192—Submitted June 21, 2017—Decided July 27, 2017.)
     CERTIFIED by the Court of Appeals for Montgomery County, No. 25859,
                         2014-Ohio-4858 and 2014-Ohio-5368.
                           ON MOTION FOR RECONSIDERATION.
                                    _________________
        FISCHER, J.
        {¶ 1} This court has the authority to grant motions for reconsideration filed
under S.Ct.Prac.R. 18.02 in order to “correct decisions which, upon reflection, are
                               SUPREME COURT OF OHIO




deemed to have been made in error.” State ex rel. Huebner v. W. Jefferson Village
Council, 75 Ohio St.3d 381, 383, 662 N.E.2d 339 (1995). After briefing and oral
argument, we reversed the judgment of the court of appeals and remanded this case
in light of State v. Aalim, __ Ohio St.3d __, 2016-Ohio-8278, __ N.E.3d __ (“Aalim
I”), which held that the statutes mandating the transfer of certain juvenile cases to
the general division of the court of common pleas violate the Ohio Constitution. __
Ohio St.3d __, 2016-Ohio-8334, __ N.E.3d __. Aalim I rendered the certified
question presented in this case moot. This court has since vacated Aalim I and held
that the mandatory-transfer statutes are not unconstitutional. State v. Aalim, __
Ohio St.3d __, 2017-Ohio-2956, __ N.E.3d __ (“Aalim II”). This combination of
events places the trial court in the untenable and no-win position of either
disobeying this court’s remand order or ignoring this court’s precedent as set forth
in Aalim II. We therefore grant the state’s motion for reconsideration and turn to
the issue presented by the certified question.
                          I.      CASE BACKGROUND
       {¶ 2} Appellee, D.B., was charged with being a delinquent child for actions
that would constitute multiple counts of both aggravated robbery and kidnapping if
committed by an adult. Each of the counts had firearm specifications attached. The
case was transferred from juvenile court to the general division of the court of
common      pleas    under      the   mandatory-transfer    provisions    of    R.C.
2152.12(A)(1)(b)(ii). D.B. later pleaded guilty to some charges that were subject
to mandatory transfer and also pleaded guilty to some charges that were subject to
discretionary transfer.
       {¶ 3} The Second District Court of Appeals determined that the charges that
were subject to discretionary transfer and resulted in convictions were also subject
to the so-called “reverse bindover” provisions of R.C. 2152.121(B)(3), as described
below, even though some of the charges subject to mandatory transfer also resulted
in convictions.




                                          2
                               January Term, 2017




       {¶ 4} The Second District certified that its holding in this case and the
Eighth District’s holding in State v. Mays, 2014-Ohio-3815, 18 N.E.3d 850 (8th
Dist.), are in conflict. We determined that a conflict exists, 142 Ohio St.3d 1446,
2015-Ohio-1591, 29 N.E.3d 1002, and now consider the following issue:


               Once an adult court determines under R.C. 2152.121(B)(4)
       that at least one charge for which the juvenile was convicted is
       subject to mandatory transfer, is that court permitted to sentence the
       juvenile under R.C. Chapter 2929 on all charges in the case, or must
       the adult court complete a separate analysis under R.C. 2152.121(B)
       for each charge individually?


142 Ohio St.3d 1513, 2015-Ohio-2418, 33 N.E.3d 62.
       {¶ 5} In answering the certified question, we hold that the general division
of the court of common pleas must sentence a juvenile under R.C. Chapter 2929 for
all offenses for which the juvenile is convicted in a case if, under R.C.
2152.121(B)(4), at least one offense for which the juvenile was convicted was
subject to mandatory transfer. Therefore, we reverse the judgment of the court of
appeals and reinstate the sentence imposed by the trial court.
                II.     FACTS AND PROCEDURAL HISTORY
       {¶ 6} As a 17-year-old, D.B. used a firearm to commit aggravated robberies
of two separate businesses. Additionally, D.B. forced, at gunpoint, multiple people
into confined spaces against their will, and D.B. robbed two of those people.
       {¶ 7} The Montgomery County Court of Common Pleas, Juvenile Division,
found probable cause to believe that D.B. had committed multiple counts of both
aggravated robbery and kidnapping, all with firearm specifications, and the court
transferred D.B.’s case to the adult criminal division under the mandatory-transfer
provisions of R.C. 2152.12(A)(1)(b)(ii). D.B. later pleaded guilty to three counts




                                         3
                             SUPREME COURT OF OHIO




of aggravated robbery, with a firearm specification attached to one of the counts,
and three counts of kidnapping. In return for D.B.’s guilty plea, the state agreed to
drop the remaining charges and to recommend a prison sentence of between six and
twelve years. Upon that recommendation, the trial court imposed a six-year prison
term for each aggravated robbery, a five-year prison term for each kidnapping, and
a three-year prison sentence for the firearm specification. The court ordered that
D.B. would serve each prison term concurrently, except for the three-year term for
the firearm specification, which would be served consecutively. D.B.’s aggregate
sentence was nine years in prison.
       {¶ 8} D.B. appealed to the Second District Court of Appeals. Among other
assignments of error, D.B. argued that his conviction for aggravated robbery with
an attached firearm specification was his only conviction that resulted from a
charge that was subject to mandatory transfer. He further contended that for each
of his remaining convictions, the trial court was required to follow the reverse-
bindover procedure found in R.C. 2152.121(B)(3). The court of appeals agreed in
part with D.B. and held that his convictions for kidnapping were subject to the
reverse-bindover procedure. 2014-Ohio-4858, ¶ 28; 2014-Ohio-5368, ¶ 7-9.
       {¶ 9} Upon the state’s motion, the Second District certified that a conflict
existed between its holding and the Eighth District Court of Appeals’ holding in
Mays, 2014-Ohio-3815, 18 N.E.3d 850. Mays held that R.C. 2152.121(B) does not


       requir[e] the common pleas court to complete a separate analysis for
       each charge appellant ultimately pled guilty to once it determined
       under R.C. 2152.121(B)(4) that Count 2, aggravated robbery,
       required mandatory transfer of the entire case. * * * [O]nce the trial
       court made this determination, it was permitted to sentence appellant
       on each count he pled guilty to * * * under Chapter 2929 of the Ohio
       Revised Code.




                                         4
                                January Term, 2017




(Emphasis deleted.) Id. at ¶ 40. We determined that these cases present a conflict.
142 Ohio St.3d 1446, 2015-Ohio-1591, 29 N.E.3d 1002.
                                III.   ANALYSIS
        {¶ 10} In answering the certified question, we must determine the meaning
of the various provisions of R.C. 2152.121. When considering the meaning of a
statute, our “primary goal * * * is to ascertain and give effect to the legislature’s
intent in enacting the statute.” State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606,
861 N.E.2d 512, ¶ 9. We first consider the “plain meaning of the statutory
language.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-
954, 846 N.E.2d 478, ¶ 52. If that language is “unambiguous and definite,” we
apply it “in a manner consistent with the plain meaning of the statutory language.”
Lowe at ¶ 9.
        {¶ 11} As a threshold matter, we note that R.C. 2152.121(B) applies only
to juveniles whose cases were transferred to the general division of the common
pleas   court   under    R.C.   2152.12(A)(1)(a)(i)     or   (A)(1)(b)(ii).     R.C.
2152.12(A)(1)(b)(ii) incorporates R.C. 2152.10(A)(2)(b) by reference and requires
transfer when there is probable cause to believe that a 16-year-old or 17-year-old
committed a category-two offense other than kidnapping while displaying,
brandishing, indicating possession of, or using a firearm. The term “category-two
offense” is defined in R.C. 2152.02(BB) as any of the following crimes: (1)
voluntary manslaughter, R.C. 2903.03, (2) kidnapping, R.C. 2905.01, (3) rape, R.C.
2907.02, (4) aggravated arson, R.C. 2909.02, (5) aggravated robbery, R.C. 2911.01,
(6) aggravated burglary, R.C. 2911.11, and (7) first-degree-felony involuntary
manslaughter, R.C. 2903.04(A). Cases of juvenile defendants that fall into these
categories are transferred out of the juvenile system without any judicial finding of
the juvenile’s amenability to care or rehabilitation within the juvenile system.
Compare R.C. 2152.12(B) with R.C. 2152.12(A).




                                         5
                             SUPREME COURT OF OHIO




       {¶ 12} R.C. 2152.121(B) requires the trial court in which a juvenile has
been convicted to determine whether “division (A) of section 2152.12 of the
Revised Code would have required mandatory transfer of the case or division (B)
of that section would have allowed discretionary transfer of the case” if only those
charges that resulted in convictions had been presented to the juvenile court in the
delinquency complaint. (Emphasis added.) R.C. 2152.121(B)(1). In other words,
the trial court must determine what the juvenile court would have been required to
do with the case if the juvenile had been charged with only those offenses for which
convictions were obtained.
       {¶ 13} In some cases, the trial court must transfer the case back to the
juvenile court for disposition. For example, the trial court is required to transfer a
case back to the juvenile court if the crimes for which convictions were obtained,
had they been delinquency charges, were not subject to transfer to the general
division of the court of common pleas. R.C. 2152.121(B)(2). In other cases, the
trial court must conduct the reverse-bindover procedure in R.C. 2152.121(B)(3).
This procedure is required if the crimes for which convictions were obtained, had
they been delinquency charges, would have subjected the juvenile’s case only to
discretionary, rather than mandatory, transfer proceedings.
       {¶ 14} Here, D.B.’s case was transferred to the general division of the court
of common pleas because he was charged with having committed aggravated
robbery with a firearm when he was 17 years old. R.C. 2152.12(A)(1)(b)(ii). D.B.
was subsequently convicted of that offense. If a juvenile court determines in a
delinquency case that there is probable cause to support a single charge of
aggravated robbery with an attached firearm specification, the case is subject to
mandatory transfer. R.C. 2152.121(B)(4) (“If the court * * * determines * * * that
* * * division (A) of section 2152.12 of the Revised Code would have required
mandatory transfer of the case, the court shall impose sentence upon the child under
Chapter 2929. of the Revised Code” [emphasis added]).




                                          6
                                January Term, 2017




       {¶ 15} Under the plain language of R.C. 2152.121(B)(3), the court is not
empowered to split the case in two, with some portions going back to the juvenile
court and others remaining with the general division of the court of common pleas.
That is, a trial court cannot separate each of the juvenile’s convictions, because the
relevant inquiry is what the juvenile court would have been required to do with the
case. R.C. 2152.121(B)(1) (“The court * * * shall determine whether * * *
division (A) of section 2152.12 of the Revised Code would have required
mandatory transfer of the case or division (B) of that section would have allowed
discretionary transfer of the case” [emphasis added]).
       {¶ 16} D.B. urges us to reach the opposite result for two reasons. First, D.B.
emphasizes the General Assembly’s use of the singular form of the word “offense”
in R.C. 2152.121(B). This argument is unpersuasive. We have avoided making
fine distinctions about the meaning of a statute based upon its use of the singular
form of a word. See Wingate v. Hordge, 60 Ohio St.2d 55, 57-59, 396 N.E.2d 770
(1979); State ex rel. United States Steel Corp. v. Zaleski, 98 Ohio St.3d 395, 2003-
Ohio-1630, 786 N.E.2d 39, ¶ 14-19. Indeed, the General Assembly has specifically
instructed us to read statutes so that “[t]he singular includes the plural, and the
plural includes the singular.” R.C. 1.43(A).              Read accordingly, R.C.
2152.121(B)(1) requires that trial courts consider what a juvenile court would have
been required to do with a case if the juvenile had been charged as a delinquent
based only upon the offense or offenses for which the juvenile was ultimately found
guilty in the general division of the court of common pleas.
       {¶ 17} Second, D.B. argues that under R.C. 2152.121(B)(3), a trial court
can split a case into its mandatory-transfer and discretionary-transfer portions, and
send some portion back to the juvenile court. But splitting a case in two would
impose upon the trial court two incompatible obligations. The court would have to
impose an adult prison sentence under R.C. 2152.121(B)(4) while simultaneously
“transfer[ring] jurisdiction of the case back to the juvenile court,” ordering “the




                                          7
                               SUPREME COURT OF OHIO




court and all other agencies that have any record of the conviction of the child or
the child’s guilty plea [to] expunge the conviction or guilty plea and all records of
it,” and treating the conviction or guilty plea as if it had “never occurred.”
(Emphasis added.) R.C. 2152.121(B)(2). The reverse-bindover provision, R.C.
2152.121(B)(3), does not create two incompatible obligations.
          {¶ 18} R.C. 2152.121(B)(1) requires the trial court to place itself in the
shoes of the juvenile court and determine which provision of the transfer statute, if
any, would have applied to the juvenile’s case if the delinquency charges reflected
only those offenses for which the juvenile was convicted. Here, D.B. was convicted
of committing three counts of aggravated robbery (R.C. 2911.01(A)(1)), one with
a firearm, as a 17-year-old. In other words, D.B. was convicted of committing at
least one offense that was subject to mandatory transfer under R.C.
2152.12(A)(1)(b)(ii) when it was charged. Therefore, the trial court was not
empowered to conduct a reverse-bindover proceeding and was correct to impose a
sentence upon D.B. under R.C. Chapter 2929 for every offense for which he was
convicted in the case. R.C. 2152.121(B)(4).
                                IV.    CONCLUSION
          {¶ 19} Once the general division of the court of common pleas determines
under R.C. 2152.121(B)(4) that a 16-year-old or 17-year-old has been convicted of
at least one offense that is subject to mandatory transfer, the court shall sentence
the juvenile under R.C. Chapter 2929 for all the convictions in the case.
Accordingly, we reverse the judgment of the court of appeals and reinstate the
sentence imposed by the trial court.
                                                    Motion for reconsideration granted
                                                               and judgment reversed.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, and DEWINE, JJ.,
concur.
          O’NEILL, J., dissents, with an opinion.




                                           8
                                January Term, 2017




                               _________________
       O’NEILL, J., dissenting.
       {¶ 20} Respectfully, I dissent.
       {¶ 21} In this case, we consider a certified conflict over the proper
application of R.C. 2152.121. That statute applies when a child’s case is transferred
out of juvenile court pursuant to R.C. 2152.12(A)(1)(a)(i) or (A)(1)(b)(ii). R.C.
2152.121(A). These provisions provide for the transfer of a juvenile into adult court
without an amenability hearing. That is precisely how appellee D.B.’s case made
its way to the adult court, without an amenability hearing.        For the reasons
expressed in the dissenting opinions in State v. Aalim, __ Ohio St.3d __, 2017-
Ohio-2956, __ N.E.3d __ (O’Connor, C.J., and O’Neill, J., dissenting), I believe
that this is an unconstitutional deprivation of due process. And the Ohio General
Assembly is not permitted to pass laws that deny due process to anyone. Essentially
what is happening here is that the legislature has said, “Sure juveniles are entitled
to special proceedings, unless they are already bad kids as demonstrated by their
bad behavior, in which case, we will just throw them into the adult judicial system
and wish them well.”
       {¶ 22} I maintain that there can be no transfer of a juvenile case out of the
juvenile system without an individualized determination that the transfer is
appropriate under the circumstances of each child’s life. And any juvenile-transfer
statute providing for less than what due process demands is unconstitutional.
Without a constitutional law authorizing a juvenile court to send juvenile cases to
adult court, the courts of common pleas lack subject-matter jurisdiction over these
cases. State v. Wilson, 73 Ohio St.3d 40, 44, 652 N.E.2d 196 (1995) (“absent a
proper bindover procedure * * *, the juvenile court has the exclusive subject matter
jurisdiction over any case concerning a child who is alleged to be a delinquent”);
see also R.C. 2152.03. D.B.’s case, even though it involves guns and bad behavior,




                                         9
                            SUPREME COURT OF OHIO




cannot, from a constitutional standpoint, be transferred to adult court unless and
until D.B. receives an amenability hearing.
       {¶ 23} In December 2016, this court summarily reversed the court of
appeals’ judgment in this matter, and we remanded to the Montgomery County
Common Pleas Court, Juvenile Division, for an amenability hearing. State v. D.B.,
__ Ohio St.3d __, 2016-Ohio-8334, __ N.E.3d __. That was the correct decision in
December 2016, and it is the correct decision today. Contrary to the majority’s
decision today, I would hold as a matter of law that even the Ohio General
Assembly is bound by the United States and Ohio Constitutions. I do not rise in
defense of DB. I rise in defense of the constitutions that I and all the members of
this court have sworn to uphold. R.C. 3.23.
       {¶ 24} For the foregoing reasons, I dissent.
                              _________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Andrew T. French, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Charlyn Bohland and Sheryl
Trzaska, Assistant Public Defenders, for appellee.
                              _________________




                                        10